If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
             revision until final publication in the Michigan Appeals Reports.




                        STATE OF MICHIGAN

                        COURT OF APPEALS


CITIZENS INSURANCE COMPANY OF                                 UNPUBLISHED
AMERICA and LOMBARDO HOMES OF SE                              April 2, 2020
MICHIGAN, LLC,

          Plaintiffs-Appellants,

v                                                             No. 346772
                                                              Washtenaw Circuit Court
MIDWEST INTERIORS, LLC and HOME-                              LC No. 17-000094-CZ
OWNERS INSURANCE COMPANY,

          Defendants/Third-Party Plaintiffs-
          Appellees,

and

PACIFIC DRYWALL, LLC and NGM
INSURANCE COMPANY,

          Third-Party Defendants-Appellees.


CITIZENS INSURANCE COMPANY OF
AMERICA and LOMBARDO HOMES OF SE
MICHIGAN, LLC,

          Plaintiffs,

v                                                             No. 346805
                                                              Washtenaw Circuit Court
MIDWEST INTERIORS, LLC and HOME-                              LC No. 17-000094-CZ
OWNERS INSURANCE COMPANY,

          Defendants/Third-Party Plaintiffs-
          Appellees,

and


                                          -1-
PACIFIC DRYWALL, LLC and NGM
INSURANCE COMPANY,

               Third-Party Defendants-Appellants.


Before: BECKERING, P.J., and SAWYER and GADOLA, JJ.

PER CURIAM.

         In these consolidated appeals involving a dispute over insurance coverage and contractual
indemnification liability, plaintiffs Citizens Insurance Company of America (“Citizens”) and
Lombardo Homes of SE Michigan, LLC (“Lombardo”) (collectively, plaintiffs or
“Lombardo/Citizens”), and third-party defendants Pacific Drywall, LLC (“Pacific”) and NGM
Insurance Company (“NGM”) (collectively “Pacific/NGM”) each appeal as of right the trial
court’s final order of declaratory judgment. In Docket No. 346772, Lombardo/Citizens challenge
the trial court’s May 30, 2017 order to the extent that the court declined to order defendants and
third-party plaintiffs Midwest Interiors, LLC (“Midwest”) and Home-Owners Insurance Company
(“Home-Owners”) (collectively “Midwest/Home-Owners”) to reimburse Lombardo/Citizens for
defense costs accrued before Homeowners assumed Lombardo’s defense. In Docket No. 346805,
Pacific/NGM argue that neither the contract between Midwest and Pacific, nor the NGM business
liability insurance policy issued to Pacific, required Pacific/NGM to indemnify Midwest for the
costs of defending and indemnifying Lombardo/Citizens. In Docket No. 346772, we affirm in
part, reverse in part, and remand for further proceedings. In Docket No. 346805 we affirm that
part of the order declaring Midwest an additional insured under Pacific’s liability insurance policy
with NGM, but reverse otherwise.

                                        I. BASIC FACTS

         This case concerns insurance and indemnification obligations in a worker’s personal injury
lawsuit against Lombardo, the general contractor of a residential development. The issues on
appeal involve which subcontractor must indemnify Lombardo, and which subcontractor’s
liability insurance policy provides coverage for the general contractor’s defense and liability.
Lombardo entered into a subcontract with Midwest, which in turn entered into a subcontract with
Pacific. Lombardo also entered into a subcontract with Ultimate Framing. Each of the
subcontracts required the subcontractor to indemnify the higher contractor, and to obtain liability
insurance policies naming the higher contractor as an additional insured. Lombardo was insured
by Citizens. Midwest was insured by Home-Owners. Pacific was insured by NGM. Ultimate
Framing was insured by Farm Bureau.

         Pacific’s owner and sole employee, Glenn Barber, was injured when he fell into a basement
after stepping onto a plywood board that provided a pathway over a hole in a house’s incomplete
porch. It was initially believed that an employee of Ultimate Framing may have placed the
plywood board. Barber brought a personal injury lawsuit against Lombardo based on the common
work area doctrine, claiming that it failed to take reasonable steps within its supervisory and
coordinating authority to guard against readily observable and avoidable dangers that created a


                                                -2-
high degree of risk to a significant number of workers.1 In a third-party action, Lombardo/Citizens
sought defense and indemnification coverage from Midwest/Home-Owners. Home-Owners
agreed that it was obligated to defend Lombardo beginning on the date that Lombardo filed a third-
party complaint. However, Midwest/Home-Owners asserted that Lombardo’s claim for a defense
before that date was barred by laches and estoppel because Lombardo had represented that it would
rely on Farm Bureau or Citizens for defense and indemnification. Midwest/Home-Owners brought
a fourth-party action against Pacific/NGM for defense coverage and indemnification. The trial
court bifurcated the personal injury claim from the insurance coverage claims. In the bifurcated
insurance proceeding, Lombardo/Citizens were plaintiffs, Midwest/Home-Owners were
defendants and third-party plaintiffs, and Pacific/NGM were third-party defendants.

       In the personal injury proceeding, the jury found Lombardo liable and rendered a verdict
in Barber’s favor in the amount of $649,989.58.

        In the insurance proceeding, the trial court concluded that, although Home-Owners was
required to defend and indemnify Lombardo, Lombardo’s claim for reimbursement of defense
costs was partially barred by the doctrines of equitable estoppel and laches. The trial court
determined that Lombardo and Citizens had subrogation rights against Home-Owners. The court
also concluded that Pacific’s contract with Midwest obligated it to assume liability and defense
costs for any claims against Midwest arising from the Barber suit, including those involved in
Lombardo’s claim for indemnification, and any obligation of Lombardo to pay the Barber
judgment, as well as any costs and expenses incurred by Midwest in enforcing its and Lombardo’s
rights against NGM. The court further concluded that Midwest was an additional insured under
Pacific’s insurance policy with NGM, that NGM was obligated to provide coverage to and pay for
the defense for Midwest and its indemnitee, Lombardo, for all claims arising out of the Barber
suit, including the judgment. Finally, the court declared Home-Owners the equitable subrogee
and/or assignee of Midwest’s rights against Pacific and of the rights of Midwest and Lombardo
against NGM.

                                   II. DOCKET NO. 346772

                                  A. EQUITABLE ESTOPPEL

       Lombardo/Citizens first argue that the trial court erred by ruling that the doctrines of
equitable estoppel and of laches barred their claim against Home-Owners for reimbursement of
defense costs. We agree in part.

        Midwest/Home-Owners does not dispute that Lombardo qualifies as an additional insured
under the Home-Owners policy issued to Midwest, and that as an additional insured, the policy
entitled Lombardo to a defense provided by Home-Owners. It is their position, however, that
Lombardo was relying on Citizens and/or Farm Bureau for a defense, and therefore, Lombardo
was equitably estopped from claiming reimbursement for legal expenses incurred before
Lombardo exercised its rights as Home-Owners’ insured. The trial court found that there was no


1
 Ultimate Framing was added as a defendant in Barber’s first amended complaint, but discovery
apparently led to the exculpation of Ultimate Framing and it was dismissed from the case.


                                               -3-
genuine issue of material fact regarding Lombardo’s delay in asserting its rights under the Home-
Owners policy, and that Lombardo was therefore equitably estopped from recovering legal
expenses incurred before May 30, 2017. The court therefore granted summary disposition for
Midwest/Home-Owners under MCR 2.116(C)(10).

        “This Court reviews de novo a trial court’s decision on a motion for summary disposition.”
Dye by Siporin & Assoc, Inc v Esurance Prop & Cas Ins Co, 504 Mich. 167, 179; 934 NW2d 674
(2019). Motions under MCR 2.116(C)(10) test the factual sufficiency of a claim. Id. The trial
court must consider the parties’ affidavits, pleadings, depositions, admissions, and documentary
evidence “in the light most favorable to the party opposing the motion.” Id. If there is no genuine
issue of material fact except as to the amount of damages, the trial court must grant the motion.
Id. The trial court’s decision whether to apply an equitable doctrine is reviewed de novo. Home-
Owners Ins Co v Perkins, ___ Mich App ___, ___; ___ NW2d ___ (2019) (Docket No. 344926),
slip op at 4.

       Two separate time periods are relevant to an analysis of this issue: (1) the period from
November 16, 2015, the date of Lombardo’s first purported tender of defense to Home-Owners,
to October 13, 2016, the date of its second purported tender; and (2) the period from October 13,
2016, the date of the second purported tender, to May 30, 2017, the date that Home-Owners
assumed Lombardo’s defense.

       The defense of equitable estoppel arises when:

               (1) a party by representation, admissions, or silence, intentionally or
       negligently induces another party to believe facts; (2) the other party justifiably
       relies and acts on this belief; and (3) the other party will be prejudiced if the first
       party is permitted to deny the existence of the facts. [Twp of Williamstown v
       Sandalwood Ranch, LLC, 325 Mich. App. 541, 553; 927 NW2d 262 (2018), quoting
       Howard Twp Bd of Trustees v Waldo, 168 Mich. App. 565, 575, 425 NW2d 180
       (1988).]

“Equitable estoppel is not an independent cause of action, but instead a doctrine that may assist a
party by precluding the opposing party from asserting or denying the existence of a particular fact.”
Conagra, Inc v Farmers State Bank, 237 Mich. App. 109, 140-141; 602 NW2d 390 (1999).

        Lombardo/Citizens notified Farm Bureau of the Barber suit on October 20, 2015, and
notified Home-Owners on November 16, 2015. There is no record of another written
communication between Lombardo/Citizens and Home-Owners until January 26, 2016, when
Allen Philbrick, counsel for Midwest/Home-Owners, wrote to Lombardo’s counsel, advising:

               Home-Owners recognizes that Lombardo Homes of S.E. Michigan, LLC is
       an additional insured under the Midwest Interiors policy, to the extent of liability
       arising out of Midwest Interiors’ work under its contract with Lombardo. Home-
       Owners also recognizes and will honor the duty to defend set forth in par 28(a) of
       the contract. Home-Owners further acknowledges the indemnity provisions of par
       28(b), but notes that, “This indemnity does not extend to liability for claims to the
       extent such claims arise out of the negligence of a Lombardo party or other



                                                 -4-
       independent contractor who are contractually responsible to Builder or to the extent
       such claims do not arise from or relate to the Work.”

Philbrick referenced Lombardo’s demand to Ultimate Framing, noting that the accident was
allegedly caused by Ultimate Framing’s negligent placement of a plywood cover. If the accident
arose from work performed by Ultimate Framing, “it would eliminate the indemnity obligation of
Midwest Interiors by virtue of the contractual responsibility owed by Ultimate Framing.”
Philbrick stated further:

               Nonetheless, we recognize that the duty to defend is broader than the duty
       to indemnify. However, based on discussions with Farm Bureau we understand
       that, in light of the apparently more direct involvements of its insured with the
       alleged negligence, Farm Bureau would prefer to provide, and will provide, the
       defense to Lombardo. Midwest Interiors and Home-Owners will defer to that
       decision, recognizing that if facts and circumstances change Lombardo could yet
       renew its demand for defense from Midwest Interiors/Home-Owners.

Although Philbrick’s letter was not a prompt response to the November 2015 request, it was
sufficient to put Lombardo/Citizens on notice that Home-Owners was not providing a defense
because it believed that Lombardo was relying instead on Farm Bureau’s defense. Under these
circumstances, Lombardo’s silence following Philbrick’s January 26 letter caused Home-Owners
to reasonably infer that Lombardo was not exercising its rights as an additional insured under the
Home-Owners policy. Lombardo/Citizens argues that it had no duty to advise Home-Owners that
it was electing to rely on it for a defense after it previously did so in November 2015. “Silence or
inaction may form the basis for an equitable estoppel only where the silent party had a duty or
obligation to speak or take action.” Conagra, 237 Mich. App. at 141. If Midwest/Home-Owners
inaccurately stated the circumstances of Farm Bureau’s defense, Lombardo had a duty to correct
that misunderstanding rather than continue its own plan of defense with the assumption that it
could later seek reimbursement. Home-Owners did not refuse to provide coverage or deny its duty
to provide coverage, but rather stated its belief that Lombardo was, at that time, forgoing its right
to Home-Owners’ coverage. It stated its intent to assume the defense whenever Lombardo
exercised its rights. Accordingly, Lombardo’s silence in these circumstances supports the defense
of estoppel.

        In addition, Lombardo’s filing of its third-party claim in the Barber suit did not put Home-
Owners on notice that Lombardo intended to seek a defense from Home-Owners. Lombardo filed
the suit against Midwest, not Home-Owners, and sought only contractual indemnification, not a
defense.

        Lombardo/Citizens argues that Home-Owners could not reasonably believe that Farm
Bureau was defending Lombardo, that Lombardo’s corporate counsel was defending Lombardo,
and that Lombardo suspended Home-Owners’ obligation to defend. Lombardo/Citizens deny that
they made any representation or undertook any action to cause Midwest/Home-Owners to believe
that Lombardo voluntarily chose not to exercise its right to a defense by Home-Owners. They
argue that Home-Owners either knew or could have found out that Lombardo was represented by
Plunkett Cooney and not its own in-house counsel or counsel in Farm Bureau’s employ. In the
circumstances of this case, however, Lombardo bears responsibility for causing confusion by


                                                -5-
tendering the defense to both Farm Bureau and Home-Owners, and failing to follow up with Home-
Owners’ January 26 correspondence. Lombardo/Citizens does not explain why it failed to respond
to that correspondence. Home-Owners did not rely on an isolated representation from Farm
Bureau, but on the full context of its communications with Lombardo and Farm Bureau. Home-
Owners’ belief that Lombardo would rely on Farm Bureau was reasonable in view of Ultimate
Framing’s perceived involvement in the accident at the time. The totality of these circumstances
establishes the first two requirements of estoppel, that Lombardo/Citizens induced Home-Owners
to believe that Lombardo had not yet sought a defense from Home-Owners, and that Home-Owners
justifiably acted on this belief. Twp of Williamstown, 325 Mich. App. at 553.

        Lombardo/Citizens also argue that Home-Owners was not prejudiced by any delay in
tendering the defense because Home-Owners failed to allege that Plunkett Cooney’s $250-hourly
rate was excessive. The salient point, however, is that Home-Owners had no opportunity to
participate in negotiations concerning the fee schedule. Accordingly, the trial court did not err by
concluding that plaintiffs’ claim for reimbursement of defense costs prior to Home-Owners’
assumption of the defense was barred by estoppel with respect to the period before October 13,
2016.

         However, the equivocal circumstances of Lombardo/Citizens’ communications with
Home-Owners following its first purported tender of defense do not apply to the period following
Lombardo/Citizens’ second tender of defense on October 13, 2016. Lombardo’s counsel directly
requested Home-Owners to confirm that it would defend Lombardo and participate in mediation.
Upon receipt of this letter, Home-Owners was not justified in believing that Lombardo was
pursuing its defense elsewhere. Therefore, the trial court erred by granting summary disposition
in favor of Midwest/Home-Owners and by denying summary disposition for Lombardo/Citizens
with respect to the period from October 13, 2016 to May 30, 2017. We therefore reverse in part
the trial court’s orders and remand for a determination of defense expenses for the period between
October 13, 2016 and May 30, 2017.

                                           B. LACHES

        “To successfully assert laches as an affirmative defense, a defendant must demonstrate
prejudice occasioned by the delay.” Perkins, ___ Mich App at ___; slip op at 9, quoting Wells
Fargo Bank, NA v Null, 304 Mich. App. 508, 538; 847 NW2d 657 (2014). “Estoppel by laches is
the failure to do something which should be done under the circumstances or the failure to claim
or enforce a right at the proper time.” Wells Fargo Bank, 304 Mich. App. at 537. “A party ‘guilty
of laches’ is ‘estopped’ from asserting a right it could have and should have asserted earlier.”
Perkins, ___ Mich App at ___; slip op at 8-9. “The doctrine of laches is founded upon long inaction
to assert a right, attended by such intermediate change of conditions as renders it inequitable to
enforce the right. The application of the doctrine of laches requires the passage of time combined
with a change in condition that would make it inequitable to enforce the claim against the
defendant.” Twp of Williamstown, 325 Mich. App. at 553, quoting Lyon Charter Twp v Petty, 317
Mich. App. 482, 490; 896 NW2d 477 (2016), vacated in part on other grounds 500 Mich. 1010
(2017). “To meet relief under this doctrine, the complaining party must establish prejudice as a
result of the delay. Proof of prejudice is essential.” Id. The doctrine is applicable only where
“ ‘there is an unexcused or unexplained delay in commencing an action and a corresponding
change of material condition that results in prejudice to a party.’ ” Dep’t of Environmental Quality


                                                -6-
v Gomez, 318 Mich. App. 1, 29; 896 NW2d 39 (2016), quoting Pub Health Dep’t v Rivergate
Manor, 452 Mich. 495, 507; 550 NW2d 515 (1996). The doctrine of laches may bar a claim even
where the action is brought within the applicable limitations period. Rowry v Univ of Mich, 441
Mich. 1, 11; 490 NW2d 305 (1992).

        Lombardo/Citizens’ delay in unequivocally informing Home-Owners of their decision to
receive Home-Owners’ defense is established by the same facts that support Home-Owners’
estoppel defense. Lombardo needed only to inform Home-Owners that it intended to rely on
Home-Owners’ defense and that Home-Owners’ understanding of the defense arrangements was
mistaken. With respect to the material change of a condition, by the time Lombardo made its
unequivocal request, it had accrued legal fees that were in excess of Home-Owners’ rate, and over
which Home-Owners had no influence. Accordingly, the trial court did not err by denying
Lombardo/Citizens’ summary disposition motion with respect to fees incurred before October 13,
2016. However, for the reasons explained in our discussion of estoppel, the trial court erred by
applying the doctrine of laches for the period after the October 13, 2016 tender of defense. Laches
is not a bar to Lombardo/Citizens’ claim for reimbursement of defense expenses with respect to
the period from October 13, 2016 to May 30, 2017.

                                C. CLARIFICATION OF ORDER

       Lombardo/Citizens argue that the trial court erred by failing to grant their motion to clarify
the order regarding Pacific/NGM’s obligation to pay defense costs and indemnify Lombardo. We
disagree.

        A plaintiff may assert a claim against a third-party defendant “arising out of the transaction
or occurrence that is the subject matter of the plaintiff’s claim against the third-party plaintiff.”
MCR 2.204(A)(3).          Although Lombardo/Citizens could have asserted claims against
Pacific/NGM, they did not seek relief against Pacific/NGM until after the trial court decided
Midwest/Home-Owners’ summary disposition motion. In the trial court’s first summary
disposition order, it determined Lombardo/Citizens’ rights and Midwest/Home-Owners’ rights as
to each other. In its second summary disposition order, it determined Midwest/Home-Owners’
rights and Pacific/NGM’s rights as to each other. Neither order determined rights and duties
existing between Lombardo/Citizens and Pacific/NGM. Moreover, Lombardo/Citizens never
asserted any claim against Pacific/NGM. Consequently, the trial court did not err by omitting the
language requested by Lombardo/Citizens in the declaratory judgment.

                                    III. DOCKET NO. 346805

        A. PACIFIC’S CONTRACTUAL OBLIGATION TO INDEMNIFY MIDWEST

        Pacific/NGM argue that the trial court erred in ruling that the Midwest-Pacific contract
obligates Pacific to assume liability for Midwest’s contractual obligation to indemnify Lombardo
for claims arising out of the Barber suit. We agree. We review de novo questions concerning the
interpretation and application of a contract. Pioneer State Mut Ins Co v Dells, 301 Mich. App. 368,
377-378; 836 NW2d 257 (2013).

       In Peeples v City of Detroit, 99 Mich. App. 285, 294-95; 297 NW2d 839, 843 (1980), this
Court stated the law applicable to the interpretation of indemnity agreements as follows:


                                                 -7-
       Indemnity contracts, like other contracts, are to be enforced so as to effectuate the
       intentions of the parties. In ascertaining the intentions of the parties, one must
       consider not only the language used in the contract, but also the situation of the
       parties and the circumstances surrounding the contract. Indemnity contracts are
       construed most strictly against the party who drafts them, and against the party who
       is the indemnitee.

       The indemnification provision in the Midwest-Pacific Agreement states, in pertinent part:

               Subcontractor [Pacific] agrees to indemnify and hold harmless Contractor
       [Midwest], and all of its employees . . . from any claim, suit, or action by any person
       or entity arising out of or in any way related to: a) Subcontractor’s delivery of goods
       and/or materials to Contractor, b) Subcontractor’s performance of work or services
       for Contractor, and c) Subcontractor’s intentional and negligent actions that take
       place while on the project. In the event of any claim, suit, or action subject to this
       section, Subcontractor shall assume legal liability for the claim, suit, or action, and,
       as necessary, defend Contractor from the claim, suit, or action.

         Midwest/Home-Owners argue that, according to this provision, Pacific agreed to
indemnify and hold Midwest harmless from “any claim” “arising out of or in any way related” to
Pacific’s work for Midwest. Midwest/Home-Owners contend that Barber’s claim against
Lombardo for damages due to bodily injury, Lombardo’s claim for indemnification against
Midwest, and Midwest’s claim for indemnification against Pacific, all arose out of Pacific’s
performance of drywall inspections for Midwest. Therefore, according to the terms of the
indemnity clause in the Midwest-Pacific contract, Pacific is obligated to assume legal liability for
all of these claims.

         Pacific/NGM argue to the contrary that Midwest’s claim for indemnity is not a claim
arising from or in any way related to Pacific’s performance of work. Instead, it arises from
Midwest’s voluntary contractual agreement to indemnify Lombardo, in the absence of which
liability for Barber’s injuries would not be attributed to Pacific.

        Both sides rely on unpublished opinions from this Court to support their positions.
Pacific/NGM rely on Lynn v Detroit Edison, unpublished per curiam opinion of the Court of
Appeals, issued May 23, 2006 (Docket No. 258942), while Midwest/Home-Owners relies on
Baker Concrete Constr, Inc v Whaley Steel Corp, unpublished per curiam opinion of the Court of
Appeals, issued December 2, 2008 (Docket No. 272350). Neither the parties nor this Court has
found published authority that is on all fours with the issue presented, and although neither of the
opinions relied on by the parties is precedentially binding, MCR 7.215(C)(1), this Court may
consider them as instructive or persuasive, Paris Meadows, LLC v City of Kentwood, 287 Mich
App 136, 145 n 3; 783 NW2d 133 (2010).

        The relevant issue in Lynn was whether the indemnity clause in Comcast’s agreement with
its subcontractor, Communication Construction Group, Inc (CCG), obligated CCG to indemnify
Comcast, not only for a damages award against Comcast, but also for Comcast’s contractual
indemnification agreement with Detroit Edison (Edison). The plaintiff, an employee of CCG, was
injured while servicing cables owned by Comcast that were attached to a utility pole owned by


                                                 -8-
Detroit Edison. Lynn, unpub op at 3. The plaintiff sued Edison, among others. Id. Edison filed
a claim against Comcast pursuant to their indemnity agreement, which required Comcast to
indemnify Edison for “any damages arising out of Comcast’s use of the utility poles, except
damages that were the result of the sole negligence of Edison.” Id. Comcast, in turn, filed an
action for contractual indemnification against CCG based on its indemnity agreement with CCG,
which provided in pertinent part:

       CONTRACTOR [CCG] shall indemnify, defend and hold harmless OWNER
       [Comcast], its employees and agents, from and against:

                                               * * *

       b. All claims, liability, fines, penalties, damages, losses, costs, expenses, action,
       suits, judgments and executions (including but not limited to attorneys’ fees) arising
       from or in connection with: a) the Work; b) the entry upon or possession of a work
       site by CONTRACTOR; c) The acts or omissions of CONTRACTOR or any other
       person for whom CONTRACTOR or any Subcontractor is responsible.…[Id. at 9.]

        Edison, Comcast, and CCG settled the underlying action. Relevant to the issue at hand,
the trial court concluded that CCG “was required to indemnify Comcast, both for Comcast’s
payment to plaintiff and Comcast’s obligation to reimburse Edison.” Id. at 4. CCG filed a claim
of appeal in this Court.

        On appeal, this Court held that the indemnification provision in the contract between
Comcast and CCG obligated CCG to defend and indemnify Comcast against the injured plaintiff’s
claims against Comcast, but did not obligate CCG to indemnify Comcast’s liability for Edison’s
settlement because Comcast’s liability arose out of its contractual liability for indemnification, not
out of the work CCG performed. The Court reasoned as follows:

       Despite the broad language in the [contract between Comcast and CCG] regarding
       indemnification, the indemnity owed by CCG is not without limitation.
       Indemnification pertains only to claims arising from or in connection with the work,
       the entry upon or possession of a work site by CCG, or the acts or omissions of
       CCG . . . .We agree with CCG that Comcast’s liability for Edison’s settlement with
       Lynn arises out of Comcast’s contractual liability for indemnification, not the work
       undertaken by CCG. The liability is not connected with the work under the
       [contract between Comcast and CCG]. Absent Comcast’s voluntary contractual
       agreement with Edison, liability for Edison’s contribution would not be attributed
       to CCG because [it] is unconnected to CCG’s conduct or performance under the
       [contract between Comcast and CCG].

                                               * * *

                The language of the indemnity agreement between Comcast and CCG is
       broad, but nevertheless is unambiguously limited to the nature of the subcontract
       work being performed by CCG, and does not encompass Comcast’s indemnity
       liability assumed under a contract with a third party. [Id. at 10.]



                                                 -9-
Based on the foregoing reasoning, this Court concluded that the trial court had erred in “passing
through to CCG, Comcast’s liability for Edison’s settlement with Lynn.” Id.

         We find the reasoning in Lynn persuasive. Like CCG’s contract with Comcast, Pacific’s
contract with Midwest contained a broadly worded indemnification clause that required Pacific to
indemnify and hold harmless Midwest from “any claim, suit or action” “arising out of or in any
way related to” Pacific’s delivery of goods or materials to Midwest, its work or services for
Midwest, and any intentional and negligent actions Pacific commits while “on the project.” Like
CCG’s contract with Comcast, Pacific’s indemnification agreement was connected to Pacific’s
work for Midwest under the contract.2 Just as CCG’s alleged liability to Comcast to indemnify
Comcast for Comcast’s agreement to indemnify Edison arose from Comcast’s voluntary
contractual agreement with Edison, so Pacific’s alleged liability to Midwest arises from Midwest’s
voluntary contractual agreement with Lombardo. Absent Comcast’s agreement with Edison,
liability for Comcast’s indemnification of Edison for its contribution to the settlement in Lynn
would not have been attributed to CCG. In similar fashion, absent Midwest’s agreement with
Lombardo, there would have been no basis for attempting to attribute liability for the damages
awarded against Lombardo to Pacific. Absent a clear intention by the parties to grant Midwest the
right to indemnification from Pacific for Midwest’s contractual obligation to indemnify Lombardo,
the trial court erred, in passing through to Pacific, Midwest’s liability for the damages award
against Lombardo. Id.; see also Howe v Lever Bros Co, 851 S.W.2d 769, 773 (Mo App, 1993)
(declining to impose an identical obligation “in the absence of ‘unequivocal terms’ ” in the
indemnification agreement between the parties involved).3

       Midwest/Home-Owners argues that this Court’s reasoning should be governed by Baker,
a more recent unpublished decision of this Court that also addressed a subcontractor’s obligation
to indemnify an “upstream” contractor, i.e., a contractor higher up the chain of contractual
agreements, and that, according to Midwest/Home-Owners, “flatly repudiates Lynn.” In Baker, a
general contractor, Etkin Construction Company (Etkin), contracted with Edgewood Electric
Company (Edgewood) and Baker Concrete Company (Baker) to perform work on a multi-story
building. Baker, unpub op at 4. Baker contracted with Connelly Crane Rental Corporation
(Connelly) and Whaley Steel Corporation (Whaley). Id. at 5. A Whaley employee was directing
the Connelly-supplied crane operator as the operator lifted an object onto the ninth floor of the
building when the object hit a stanchion, causing it to fall nine stories onto the plaintiff, an
employee of Edgewood. Id. The plaintiff brought claims against Etkin, Baker, Connelly, and
Whaley. A jury found that Etkin was 10% at fault, Baker was 25% at fault, and Whaley was 60%


2
  For example, Pacific agreed to indemnify Midwest for any damages arising from Pacific’s failure
to meet time and quality requirements (¶ 5), failure to timely pay employees and suppliers (¶ 17),
and failure to comply with all federal immigration laws, rules, and regulations (¶ 21). If Midwest
awarded Pacific work under a government contract, Pacific agreed to indemnify Midwest for any
damages arising from Pacific’s failure to comply with federal, state, and local employment laws
(¶ 19), and with federal, state, and local safety laws, standards, and regulations (¶ 20).
3
 “Cases from foreign jurisdictions are not binding, but can be persuasive.” Holton v Ward, 303
Mich. App. 718, 727 n 11; 847 NW2d 1 (2014), quoting People v Campbell, 289 Mich. App. 533,
535; 798 NW2d 514 (2010).


                                              -10-
at fault. The jury did not assign any fault to Connelly, but it found non-party Edgewood 5% at
fault. Id. Based on various indemnity provisions, the trial court ordered that Baker, Whaley,
Connelly, and Edgewood were each responsible for a ¼ share of the judgment against Etkin and
that, in addition to their ¼ share, Whaley and Connelly had to indemnify Baker, thus making each
responsible for ½ of Baker’s ¼ share (as well as their own shares). Id. at 6. Four separate appeals
and two cross-appeals were filed from the trial court’s opinion and order. Relevant here is
Connelly’s appeal of the trial court’s conclusion that it was obligated to indemnify Baker and
Etkin. Id. at 8-10.

       Connelly argued on appeal that the trial court should not have required the company to
indemnify Etkin because Etkin was neither a party nor a third-party beneficiary of the Connelly-
Baker contract. Id. at 8. This Court agreed that Etkin was not a party to the Connelly-Baker
contract, but concluded that Etkin was a third-party beneficiary of the contract, basing its decision
on two specific provisions in the Connelly-Baker contract. First, the Court pointed to paragraph
3, which provided as follows:

       3. Vendor [Connelly] acknowledges that it is bound to Baker by all terms of all
       contract documents, by reference or otherwise, that form a part of Baker’s contract
       with respect to this project and assumes toward Baker all the obligations and
       responsibility that Baker assumes therein toward the owner or others insofar as they
       are applicable to the materials, equipment, services, workmanship and
       transportation furnished under this purchase order. Copies of the applicable
       contract documents shall be made available to vendor upon request. [Id. at 9.]

       The Court concluded that, by agreeing to paragraph 3, “Connelly acknowledged that it was
bound to Baker by all of the terms of Baker’s contract with Etkin, and Connelly assumed all of
Baker’s obligations toward Etkin, including indemnifying Etkin[,]” and that “Etkin is a third-party
beneficiary to the indemnification provisions of the Baker-Connelly contract.” Id.

       The Court also found Connelly obligated to indemnify Etkin based on the language of
paragraph 16 of the Connelly-Baker contract, which provided:

       16. Vendor [Connelly] agrees to indemnify and hold Baker harmless from any and
       all claims, demands, suits, and/or causes of action of any kind and nature
       whatsoever which may be brought against Baker by any supplier, subcontractor,
       laborer, owner, contractor, or any other person, organization or entity and any and
       all costs, expenses, settlements, and/or judgments related thereto, including but not
       limited to attorney fees, costs, and expenses which arise from or in any way relate
       to Vendor’s performance of or failure to perform this purchases [sic] order. [Id. at
       10]

According to the Court’s analysis, the language of paragraph 16 “promises indemnity from any
losses, ‘which arise from or relate in any way to [Connelly’s] performance or failure to perform




                                                -11-
[the] purchase order[,]’ ” without regard to fault.4 Id. When Connelly relied on Lynn to argue that
even if it was required to indemnify Baker, its obligation did not extend to Baker’s obligation to
indemnify Etkin, this Court distinguished Lynn by again observing that “in paragraph 16 of the
Connelly-Baker contract, Connelly expressly agreed to indemnify Baker from any and all claims,
of any kind and nature, including those brought by Etkin.” Id.

        Midwest/Home-Owners relies on the Court’s sentence distinguishing Lynn from Baker to
argue that, just as Connelly was required to indemnify Baker’s contractual obligation to Etkin
because “Connelly expressly agreed to indemnify Baker from any and all claims, of any kind and
nature, including those brought by Etkin[,]” id. at 10, so Pacific is required to indemnify
Midwest/Home-Owners’ contractual obligation to Lombardo because Pacific agreed to indemnify
Midwest “from any claim, suit, or action by any person or entity[,]” including those brought by
Lombardo.

        In our view, however, Midwest/Home-Owners err to the extent that they understand
Connelly’s obligation to indemnify Baker’s contractual obligation to Etkin as arising solely from
Connelly’s sweeping agreement to indemnify Baker from “any and all claims, of any kind and
nature.” Reading paragraph 16 as a whole reveals that Connelly’s liability to Baker is limited to
those claims “which arise from or in any way relate to [Connelly’s] performance of or failure to
perform this purchases order.” Id. Thus, as was the case with the contract at issue in Lynn, and as
is the case in the Midwest-Pacific contract, Connelly’s liability was not unlimited; rather, it was
connected to its work for Baker. More significantly, focusing on paragraph 16 as the sole reason
why Connelly must indemnify Baker for its obligation to Etkin ignores this Court’s analysis of the
effect of paragraph 3, which obligated Connelly to assume all of Baker’s “obligations toward
Etkin, including indemnifying Etkin.” Id. at 9. The Comcast-CCG agreement contained no such
acknowledgment,5 nor does the Midwest-Pacific agreement.

        We conclude that the trial court erred in ruling that the Midwest-Pacific contract obligates
Pacific to assume liability for Midwest’s contractual liability to indemnify Lombardo under the
circumstances presented here.6 Accordingly, we also conclude that Home-Owners does not have




4
 The contract had a separate paragraph relating to Connelly’s indemnification of Baker for claims
arising from Connelly’s negligence. Id.
5
  Contrary to the argument of Midwest/Home-Owners, Baker did not “flatly repudiate” Lynn.
Furthermore, Lynn is not distinguishable from Baker based merely on the broad language in the
Connelly-Baker contract. CCG’s contract with Comcast contained equally broad language, as
CCG promised to indemnify Comcast from “all claims, liability, fines, penalties, damages, losses,
costs, expenses, action, suits, judgments and executions.” It is not the scope of Connelly’s promise
that distinguishes Baker from Lynn, but the provision in paragraph 3 that the Court interprets to
reflect Connelly’s assumption of all of Baker’s contractual obligations to Etkin.
6
  Given our disposition of this issue, we need not address Pacific’s argument that it was not
obligated to indemnify Midwest because Midwest’s contract with Lombardo did not obligate it to
indemnify Lombardo for damages caused by Lombardo’s own negligence.


                                               -12-
any rights of subrogation against Pacific relative to Midwest’s claim of indemnity from its own
contractual obligation to Lombardo relative to the Barber suit.

             B. NGM’S OBLIGATIONS TOWARD MIDWEST AND LOMBARDO

        Pacific/NGM next contend that the trial court erred in declaring Midwest an additional
insured under its liability insurance policy with NGM and that NGM is obligated by the terms of
the policy to pay for the defense of Midwest and Lombardo in the Barber suit and related claims
and to pay any related judgments against them. For the reasons stated below, we conclude that
Midwest is an additional insured under Pacific’s policy with NGM, but neither Midwest nor
Lombardo are entitled under the terms of the policy to the payment of their defense in the Barber
suit and related claims or to payment of the judgment against Lombardo.

       The construction and interpretation of an insurance policy are questions of law, which we
review de novo. Dancey v Travelers Prop Cas Co, 288 Mich. App. 1, 7; 792 NW2d 372 (2010).
An insurance policy is a contractual agreement that must be interpreted pursuant to the law of
contracts. Citizens Ins Co v Pro-Seal Serv Group, Inc, 477 Mich. 75, 82; 730 NW2d 682 (2007);
Tenneco, Inc v Amerisure Mut Ins Co, 281 Mich. App. 429, 444; 761 NW2d 846 (2008). The
primary goal in the interpretation of a contract is to honor the intent of the parties. Tenneco, Inc,
281 Mich. App. at 444. An insurance policy that is clear and unambiguous must be enforced in
accordance with its terms. Stoddard v Citizens Ins Co of Am, 249 Mich. App. 457, 460; 643 NW2d
265 (2002).

       Determining whether Midwest is an additional insured under Pacific’s policy with NGM
involves the interpretation of the policy’s Contractors Extension Endorsement, which contains the
following provisions for “additional insureds”:

                A.      Additional Insureds

                Each of the following is added to Paragraph C. Who Is An Insured of BPM[7]
         P 2 – Section II – Liability but only as specifically described by the following:

                1.       Any person(s) or organization(s) for whom you are performing
         operations is also an additional insured, when you and such person or organization
         have agreed in writing in a contract or agreement that such person or organization
         be added as an additional insured on your policy. Such person or organization is
         an additional insured only with respect to liability for “bodily injury”, “property
         damage”, “personal and advertising injury” caused in whole or part, by:

                a.      Your acts or omissions; or

                b.      The acts or omissions of those acting on your behalf;




7
    “BPM” designates a type of form.


                                                -13-
               In the performance of your ongoing operations or “your work” included
       within the “products-completed operations” hazard for the additional insured at the
       location designated and described in the written contract or agreement.

Pursuant to this provision, Midwest is entitled to coverage under NGM’s policy as an additional
insured if the following factors are met: (1) Pacific and Midwest agreed in writing that Midwest
would be added as an additional insured under its policy with NGM; (2) potential liability derives
from bodily injury, property damage, or personal and advertising injury; (3) the injury or damage
is allegedly caused in whole or part by an act or omission of Pacific, or of someone acting on
Pacific’s behalf; and (4) the injury occurred during Pacific’s performance of its work for Midwest.



         Pacific’s agreement to add Midwest as an additional insured under its insurance policy is
contained in paragraph nine of the Midwest-Pacific Subcontractor Master Contract, thus satisfying
the first factor. Any liability under the policy derives from Barber’s bodily injury, which satisfies
the second factor. The fourth factor is also satisfied because Barber’s bodily injury occurred during
the performance of his inspection duties for Midwest. The parties’ dispute revolves around the
third factor. Pacific contends that “liability for ‘bodily injury’ . . . caused in whole or part, by
[Pacific’s] act or omission” requires evidence of fault on the part of Pacific (i.e., Barber.) Because
there was no such evidence, and considering that the jury did not find Barber comparatively
negligent for his injuries, Pacific asserts that this factor is not satisfied. Midwest argues to the
contrary that Barber’s acts need only be a “but-for cause” of his injuries, and that, but for Barber’s
exiting the house he was inspecting and stepping onto the plywood walkway, he would not have
been injured. Therefore, according to Midwest, the third factor is satisfied.

        Both parties rely on Hobbes v Shingobee Builders Inc, unpublished per curiam opinion of
the Court of Appeals, issued November 7, 2013 (Docket No. 307359), as support for their
respective positions. The pertinent issue in Hobbes was whether the defendant contractors Clark
and Gilbane were additional insureds under an insurance policy issued by State Auto insurance to
Trend Millwork, for whom the plaintiff was performing work when injured. Id. at 6-7. The
language in the State Auto policy defining “additional insured” was substantially similar to the
language in the contract at issue in the present case. The trial court found that Trend Millwork
“agreed in writing to add Clark as an additional insured and to extend liability insurance to
Gilbane.” Id. at 7. The trial court further found that “the possibility of plaintiff’s comparative
fault satisfied the language in the additional insured policy” 8 that an act or omission of Trend
Millwork, or someone acting on behalf of Trend Millwork, “caused, in whole or in part” liability
for bodily injury. Thus, the court concluded that Clark and Gilbane were additional insureds, and
that State Auto had a duty to defend them from the plaintiff’s tort claims. Agreeing, this Court
reasoned:

       The plain language of the additional insured endorsements supports this
       interpretation. Plaintiff was an employee of Trend Carpentry, and Trend Carpentry


8
  The plaintiff twisted his back when he stepped on a pile of unbound copper pipes while moving
a pallet of ceiling tiles. Hobbes, unpub op at 2.


                                                -14-
       was performing operations on behalf of Trend Millwork. Thus, the language of
       “acts or omissions of those acting on [Trend Millwork’s] behalf” is satisfied.
       Moreover, plaintiff’s comparative fault triggered the language of the policy because
       his acts or omissions caused, at least in part, liability for bodily injury that resulted
       in this litigation. [Id. at 8.]

Pacific argues that this quotation supports its position that, in order for Midwest to be an additional
insured under its insurance contract with NGM, Barber had to be acting on behalf of Midwest,
which he was, but that he also had to have some comparative fault in order to trigger the policy
language, which he did not. Contrariwise, Midwest stresses the Court’s use of the word
“moreover” and interprets the foregoing quotation as providing alternate grounds upon which
Clark and Gilbane could be deemed additional insureds of State Auto: (1) the plaintiff committed
an act or omission; or (2) the plaintiff was found to have acted negligently. Applying the two
perspectives to the case at bar, Pacific contends that Barber had to act and act negligently in order
for Midwest to qualify as an additional insured under its policy with NGM, whereas Midwest
contends that Barber had to act or act negligently. Thus, according to Midwest, the fact that Barber
was inspecting drywall for Midwest when he exited the project and fell through the plywood board
is sufficient to satisfy the requirement that Barber’s act or omission “caused, in whole or in part,”
liability for bodily injury, regardless of whether his actions involved fault.

        With regard to whether the phrase “caused, in whole or in part” requires a showing of fault,
Midwest appears to have the better argument. Merriam-Webster’s Collegiate Dictionary, (11th
ed), defines “moreover” as “in addition to what has been said”; “besides.” This definition supports
Midwest’s argument that, for purposes of determining whether it is an additional insured under
Pacific’s insurance contract with NGM, the phrase “caused, in whole or in part, by” does not
require a showing of fault. Midwest’s position also finds support in the discussion of the phrase,
“caused by,” found in Orchard, Hiltz & McCliment, Inc v Phoenix Ins Co, 146 F Supp 3d 879 (ED
Mich, 2015).9

         In Orchard, the federal district court considered whether a party was an additional insured
under an endorsement requiring that bodily injury be “caused by” the acts or omissions of the
named insured. Since the insurance contract did not define “caused by,” the court consulted a
dictionary. Orchard, 146 F Supp 3d 887, citing Holland v Trinity Health Care Corp, 287 Mich
App 524, 527-528; 791 NW2d 724 (2010) (noting that courts may consult dictionary definitions
to ascertain the plain and ordinary meaning of a term not defined in a contract). “Cause,” the
federal court observed, “is defined in its noun form as “[s]omething that produces an effect or
result.” Orchard, 146 F Supp 3d at 887, quoting Black’s Law Dictionary (8th ed). The federal
district court concluded from the definition of “cause” and the absence from the policy under
consideration of any language requiring a preliminary determination of fault or negligence that



9
  Neither the parties nor this Court has found published authority interpreting the phrase “caused,
in whole or in part,” for purposes of determining whether a party is an additional insured under a
policy of insurance. Although federal district court opinions are not binding on this Court, we may
consider them for their persuasive value. See Abela v Gen Motors Corp, 469 Mich. 603, 607; 677
NW2d 325 (2004).


                                                 -15-
“cause” in the context of the policy meant “the cause in fact or but-for cause of the injuries.” See
Orchard, 146 F Supp 3d at 887; see also Walgreen Co v RDC Enterprises LLC, unpublished per
curiam opinion issued by the Court of Appeals, August 23, 2011 (Docket No. 293608), p 5
(concluding that coverage for liability “resulting from” the insured’s work implies but-for
causation and is not a fault-based limitation on coverage). Based on the foregoing, and considering
that NGM could easily have drafted the relevant section to incorporate fault by requiring a
“negligent” act or omission, we decline to read into the phrase, “caused, in whole or in part,” a
requirement of fault. To the extent that a fair reading of the phrase leads to the conclusion that
there is coverage without fault on the part of the named insured, while another fair reading leads
to the conclusion that coverage requires fault on the part of the named insured, the phrase is
ambiguous, and must be interpreted against the insurer. Stoddard, 249 Mich. App. at 460.
Accordingly, we conclude that Midwest is an additional insured under Pacific’s insurance policy
with NGM.

        However, that Midwest is an additional insured under Pacific’s policy with respect to
Barber’s injury does not mean that it was entitled to defense or indemnity from NGM. Pursuant
to subsection A.1. of the liability section of the Businessowners Coverage Form, NGM will “pay
those sums that the insured [which now includes Midwest in its definition] becomes legally
obligated to pay as damages because of ‘bodily injury…to which [the] insurance applies. [NGM]
will have the right and duty to defend the insured against ‘suit’ seeking those damages.” There
are some exclusions. According to subsection B.1. of the liability section, the business liability
coverage detailed in subsection A does not apply to bodily injury that the insured “is obligated to
pay…by reason of the assumption of liability in a contract or agreement[,]” unless that contract or
agreement is an “insured contract….” The policy defines “insured contract” as follows:

       That part of any other contract or agreement pertaining to your business (including
       an indemnification of a municipality in connection with work performed for a
       municipality) under which you assume the tort liability of another party to pay for
       ‘bodily injury’…to a third person or organization, provided the ‘bodily injury’… is
       caused, in whole or in part, by you or by those acting on your behalf. Tort liability
       means a liability that would be imposed by law in the absence of any contract or
       agreement.

        Pacific/NGM argues that NGM did not have a duty to defend Midwest against Barber’s
allegations of damages arising from bodily injury because Barber did not make any allegations
against Midwest, and Lombardo’s allegations against Midwest arose from a contractual agreement.
We agree.

      As this Court explained in Detroit Edison Co v Mich Mut Ins Co, 102 Mich. App. 136, 142;
301 NW2d 832 (1980):

       The duty of the insurer to defend the insured depends upon the allegations in the
       complaint of the third party in his or her action against the insured. This duty is not
       limited to meritorious suits and may even extend to actions which are groundless,
       false, or fraudulent, so long as the allegations against the insured even arguably
       come within the policy coverage.



                                                -16-
“In a case of doubt as to whether or not the complaint against the insured alleges a liability of the
insurer under the policy, the doubt must be resolved in the insured’s favor.” Id.

         In September 2015, Barber filed a complaint against Lombardo alleging that a plywood
board had been placed “by [Lombardo’s] employees or subcontractors” over the porch hole at the
front entrance of a construction project, that the board was not secured and did not have railings,
and that when Barber exited the construction project by walking onto the board, the board shifted,
causing Barber to fall approximately 12 feet into the porch hole below and to suffer severe injuries
as a result. In July 2016, Barber filed a first amended complaint that differed from his initial
complaint only by specifying that it was “Lombardo’s and/or Ultimate Framing’s employees
and/or subcontractors” who placed the plywood board and by adding a count of negligence against
Ultimate Framing. The only mention of Midwest in either complaint is Barber’s factual allegation
that at the time of his injury, he was performing drywall inspections for Midwest. Barber set forth
no claims against Midwest in either complaint indicating that Midwest was liable in tort for
damages arising from Barber’s bodily injury, nor does the record suggest any tort liability on
Midwest’s part. NGM was not obligated to defend Midwest because Midwest required no defense.

         Based on the factual allegations of the underlying complaint, we conclude that NGM did
not have a duty to defend Midwest against Barber’s allegations of bodily injury. The absence in
the complaint and in the record of any basis in tort for Midwest’s liability for Barber’s injuries
highlights the fact that Midwest’s liability is triggered by its contractual agreement with Lombardo
to indemnify Lombardo under certain conditions. Midwest seeks indemnification from Pacific for
its contractual obligations to Lombardo, but the fact that Midwest’s contractual liability is
triggered by Lombardo’s tort liability does not transform Midwest’s contractual liability into tort
liability. Because Midwest is not entitled to coverage under NGM’s policy, Lombardo, who seeks
coverage as Midwest’s indemnitee, is also not entitled to coverage.10 Furthermore, because NGM
did not have an obligation to defend Midwest or its indemnitee, Lombardo, Midwest/Home-
Owners does not have rights in subrogation against NGM.

                                        C. CONCLUSION

       In Docket No. 346772, we conclude that the trial court did not err in holding that the
doctrines of equitable estoppel and of laches barred Lombardo/Citizen’s recovery of costs
expended on Lombardo’s behalf from November 16, 2015 to October 13, 2016. However, the trial
court erred by ruling that Lombardo/Citizens was barred from recovering the defense costs


10
   Midwest asserts that it is entitled to the coverage and that Lombardo, as Midwest’s indemnitee,
is also entitled to the coverage under the “Coverage Extension – Supplementary Payments” section
of the policy. Subsection (2) of this section provides, “If we [NGM] defend an insured [Midwest]
against a ‘suit’ and an indemnitee of the insured [Lombardo] is also named as a party to the ‘suit,’
we will defend that indemnitee” if all of the enumerated conditions are met. NGM did not defend
Midwest in Barber’s claim, nor was Midwest entitled to a defense, as Barber set forth no claims
against Midwest in either complaint indicating that Midwest was liable in tort. Accordingly,
Midwest’s indemnitee, Lombardo is not entitled to coverage under NGM’s policy.




                                                -17-
Lombardo incurred from October 13, 2016 and May 30, 2017, and we remand for the court to
determine the amount Lombardo is entitled to recover in defense expenses incurred during this
period. We also affirm the trial court’s denial of Lombardo/Citizens’ motion to clarify the order
regarding Pacific/NGM’s obligation to pay defense costs and indemnification to Lombardo.

        In Docket No. 346805, we affirm that portion of the trial court’s order declaring that
Midwest is an additional insured under Pacific’s policy with NGM. However, we reverse the trial
court’s ruling that the Midwest-Pacific contract obligates Pacific to pay the defense costs and
indemnify Midwest for any claims arising from the Barber suit, including the judgment against
Lombardo and Lombardo’s claim for contractual indemnification. We also reverse the trial court’s
ruling that Midwest and Lombardo are entitled to coverage and defense costs under Pacific’s
insurance policy with NGM. Also reversed is the court’s ruling that the Pacific-Midwest contract
obligates Pacific to indemnify Midwest for any costs incurred in pursuing its rights or the rights
of Lombardo against Pacific and NGM. Finally, because Pacific is not obligated to indemnify
Midwest from its contractual indemnification agreement with Lombardo, and neither Midwest nor
Lombardo are entitled to defense costs and coverage under the NGM policy, we reverse the trial
court’s ruling that Home-Owners is the equitable subrogee/assignee of Midwest’s rights against
Pacific or of Midwest’s and Lombardo’s rights against NGM in this matter.

        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                            /s/ Jane M. Beckering
                                                            /s/ David H. Sawyer
                                                            /s/ Michael F. Gadola




                                              -18-